DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Wulfman et al. (US 2002/0007190) [hereinafter Wulfman], does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of independent claims 1, 10, and 15, which recites, inter alia “wherein the proximal upright member and the distal upright member extend upward from an upper surface of the base member at a proximal end and a distal end of the base member, respectively”.
Wulfman discloses a guidewire management device (tracking unit (14)) (see Annotated Fig. 2 below), comprising: a frame (frame of tracking unit (14)) (see Annotated Fig. 2[a] below) including a base member (bed (504)) (see Annotated Fig. 2[a] below), a proximal upright member (see Annotated Fig. 2[a] below), a distal upright member (see Annotated Fig. 2[a] below), and at least one frame rail (rails (502)) (see Annotated Fig. 2[a] below; para. 0077) extending longitudinally from the proximal upright member to the distal upright member (para. 0077). 
Wulfman fails to disclose wherein the proximal upright member and the distal upright member extend upward from an upper surface of the base member at a proximal end and a distal end of the base member (bed (504)) (see Annotated Fig. 2[a] below), respectively. Wulfman illustrates that the proximal upright member and the distal upright member extend upward from a lower surface of the base member.



    PNG
    media_image1.png
    797
    699
    media_image1.png
    Greyscale

Annotated Fig. 2[a] of Wulfman


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771